Citation Nr: 0428369	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  97-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for chronic lumbar strain 
with discogenic disease from January 17, 1996?

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty form September 1944 to 
August 1946, October 1946 to September 1951, and October 1951 
to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran also perfected an appeal with regard to the issue 
of entitlement to service connection for hearing loss.  In 
November 2003 rating, service connection was granted for 
hearing loss.  That decision represents a full grant of the 
benefit sought with regard to hearing loss; therefore, it is 
no longer before the Board for consideration.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In June 2000, the veteran claimed entitlement to a temporary 
total rating for back surgery.  In March 2001, the RO 
received a claim for special monthly compensation.  Finally, 
in August 2004, the appellant raised the issue of entitlement 
to special monthly compensation based on a need for aid and 
attendance.  Since these issues have not been the subject of 
a rating decision, they are referred to the RO for 
appropriate action.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 



FINDINGS OF FACT

1.  A lumbar strain with discogenic disease was manifested by 
a severe limitation of motion from January 17, 1996, to 
September 25, 2003.

2.  Resolving reasonable doubt in the veteran's suffered 
dental trauma to tooth number 6, and there is no evidence 
that the appellant in-service lost teeth numbers 18, 19, and 
20 due to a dental abscess, alveolar abscess, or periodontal 
disease.


CONCLUSIONS OF LAW

1.  Without addressing the appellant's entitlement to a 
temporary total disability evaluation following back surgery, 
the Board finds the criteria for a 40 percent rating, from 
January 17, 1996, for chronic lumbar strain with discogenic 
disease have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (2003).

2.  The criteria for a rating in excess of 40 percent from 
July 29, 1997, to September 25, 2003, for chronic lumbar 
strain with discogenic disease have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5292 
(2003).

3.  Disability of teeth numbers 6, 18, 19 and 20 was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.381 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the agency of original 
jurisdiction or regional office (RO) decision on a claim for 
VA benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  

In the Board's view, correspondence dated in April 2004 
substantially satisfies the notice requirements of the 
aforementioned laws and regulations.  In this regard, he was 
notified of the information and evidence that is necessary to 
substantiate the claim including what information and 
evidence VA will seek to provide, and what information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103.  

While the VCAA notice was issued in the chronological manner 
contemplated by the Pelegrini Court, such an error does not 
necessarily result in prejudice to the appellant.  

The record reflects that the veteran was provided with notice 
of the rating decision from which the current appeal 
originates.  The veteran was provided with statements of the 
case and supplemental statements of the case that notified 
him of the issues addressed, the evidence considered, the 
adjudicative action taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claim.  Based on the 
procedural history of this case, the Board concludes that VA 
has no outstanding or unmet duty to inform the veteran that 
any additional information or evidence is needed.  

With regard to the duty to assist, the veteran identified 
several sources for private medical records and those records 
have been obtained and associated with the claims file.  In 
addition, VA treatment records were obtained and examinations 
were scheduled.  

In light of the foregoing, to the extent that VA may have 
failed to fulfill either the duty to notify and the duty to 
assist the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records showed that a dental examination in 
September 1944 revealed teeth numbers 1, 16, 17, 30, and 32 
were missing and teeth numbers 2, 3, 14, 18, and 31 had 
fillings.  In November 1945, the veteran was hit in the lower 
lip in October 1945 while boxing.  Examination of his mouth 
revealed a loose upper tooth.  In August 1946, additional 
fillings were noted in teeth numbers 15 and 18.  No changes 
from previous examinations were noted in February 1947.  In 
September 1951, a filling was noted in tooth number 17.  A 
dental examination in July 1957 did not reveal any missing 
teeth that were not previously noted.  In September 1963 and 
June 1964, teeth numbers 18, 19 and 20 were missing Treatment 
for a back disorder was noted on numerous occasions.

In February 1996, the veteran underwent a VA examination.  He 
reported daily low back symptoms since an in-service injury.  
These symptoms increased with activity, and with pain 
radiating occasionally to the right lower extremity.  On 
examination, he was able to heel and toe walk with increased 
symptoms.  There was 30 degrees of true lumbar flexion, 10 
degrees of hyper-extension, and 15 degrees of lateral bending 
with low back pain radiating into the right lower extremity.  
Tenderness was noted throughout the entire lumbar area.  
Neurological studies revealed excellent lower extremity 
strength.  The right calf, however, was one half inch larger 
than the left, and the right thigh was one inch larger than 
the left.  Straight leg raising was to 90 degrees 
bilaterally.  In the supine position, straight leg raising 
was to 50 degrees on the right and to 35 degrees on the left.  
The diagnosis was chronic lumbosacral strain and sprain with 
discogenic lumbar spondylosis.

In July 1997, the veteran underwent a VA examination.  He 
complained of constant low back pain with increasing 
symptomatology.  He reported always using a back support, and 
that pain radiated to the right foot.  Some problems were 
also noted on the left side.  X-rays taken in November 1995 
revealed degenerative joint disease of the sacroiliac joints 
of both hips, and a CT report dated in February 1996 revealed 
multiple level disease at L3 to the lumbosacral junction with 
foraminal involvement and disc protrusion.  

On examination of the lumbar spine, there was 40 degrees of 
true lumbar flexion, 15 degrees of hyperextension, and 10 
degrees of lateral bending with low back pain.  There was 
sensitivity to lumbar percussion.  Gross strength in the 
lower extremities appeared intact, although there was one-
half inch of atrophy of the left thigh and calf.  Patella and 
Achilles reflexes were bilaterally symmetric.  Right leg 
straight leg raising was to 80 degrees with low back and 
right leg symptoms.  Left leg straight leg raises were to 90 
degrees with low back symptoms.  Straight leg raising in the 
supine position was to 30 degrees on the right and to 45 
degrees on the left with similar symptomatology.  The 
physician opined that the veteran would have a problem with 
permanency of the lumbar spine resulting in an impairment 
affecting endurance, resulting in weakness and lack of 
endurance with decreased strength secondary to symptomatology 
that would also affect the lower extremities.  The diagnoses 
were discogenic lumbar spondylosis, and symptomatic 
arthrofibrosis.  Lower extremity radiculopathy was to be 
considered.  Electromyographic and nerve conduction studies 
were ordered.

VA records include an EMG performed in August 1997 that 
revealed motor neuropathy with more involvement of the 
peroneal nerve and multilevel chronic hyperirritability with 
chronic motor root compression at L4-L5 on the left and at L5 
on the right.

The veteran testified during a personal hearing in March 
1998.  He stated that in 1945 he fell approximately 40 feet 
from a cat walk onto the deck below.  The appellant alleges 
that as a result of this fall his upper and lower teeth were 
pushed into his gums, and that he was told that his teeth 
would begin to abscess in two or three years and then he 
would start losing his teeth.  He stated he started to lose 
his teeth in 1950.  With regard to his back disorder, he 
testified that he had been wearing a metal back brace for one 
year and that he wore the brace all day.  His symptoms caused 
constant lower extremity radiating pain and he had difficulty 
carrying things and walking distances.

VA treatment records dated in May 1998 noted degenerative 
joint disease of the lumbosacral spine with progressive 
sciatica of the left lower extremity since 1996.

In October 1998, the veteran underwent a VA examination.  He 
reported that his low back and lower extremity symptoms had 
increased in intensity.  At times, symptoms radiated down 
both extremities, with the right greater than the left.  
Flare-ups occurred when he engaged in various activities such 
as lifting.  The veteran reported that once a week he had 
flare-ups that required bed rest for 4-5 hours.  On 
examination of the lumbar spine, he demonstrated 40 degrees 
of forward flexion, 5 degrees of hyperextension, and 5 
degrees of bilateral lateral bending.  All ranges were 
performed with increased low back pain.  There was no gross 
muscle deficit or foot drop.  Patellar and Achilles reflexes 
were symmetric and reactive.  Straight leg raising was to 90 
degrees with back and leg symptoms.  The diagnoses were 
chronic lumbar strain with discogenic lumbar spondylosis, a 
herniated lumbar disc, and bilateral lower extremity 
radiculopathy.  The examiner opined that the veteran's low 
back disorder resulted in fatigability, lack of endurance and 
weakness.  The appellant had no pain free motion, and his 
need for bed rest during flare ups suggested that he was 
unable to function at least once a week due to pain.  

The veteran was seen by March Fisher, M D., in November 1999.  
His report noted lumbar osteoarthritis.

X-ray reports from Kessler Memorial Hospital dated in August 
1999 revealed scoliosis and degenerative changes in the 
lumbar spine.  Reports dated in September 1999 indicated the 
veteran complained of had severe low back pain that diffusely 
radiated down both legs.  His pain increased tremendously 
with walking or attempts to climb stairs.  He underwent 
steroid injections at the L4-L5 interspace.  The injections 
produced a decrease in pain intensity.  Physical examination 
in September 1999 revealed a normal range of lumbar motion, 
and intact sensory and motor function.  Deep tendon reflexes 
were 3/5 for each lower extremity.  Straight leg raising was 
negative in the supine position.  The diagnoses were 
degenerative disc disease, spinal stenosis, and lumbar 
scoliosis.  

Medical records from the Pain Care Center dated in September 
1999 noted a change in the veteran's complaints.  After his 
third epidural the veteran reported feeling 100 percent 
better, and a 90 to 95 percent decrease in pain intensity.  
He was now able to sleep without pain awakening him.

In June 2000, the veteran underwent a VA examination.  The 
lumbar spine demonstrated 70 degrees of forward flexion, 10 
degrees of extension, 15 degrees of bending to the right and 
10 degrees of bending to the left.  Pain was reported with 
the end range of motion.  There was no tenderness throughout 
the lower back.  Decreased sensation to touch was noted 
throughout both lower extremities with the left side greater 
than the right.   There was also mild generalized weakness of 
the hips and knees, but not the ankles and feet.  Patellar 
reflexes were 3+ bilaterally, Achilles reflexes were 2+ 
bilaterally, and Babinski was negative bilaterally.  The 
physician indicated that the motor and sensory symptoms in 
the lower extremities would not be explainable by one, two, 
or even three nerve roots irritated; therefore, the origin 
was most likely not related to the spine.  The examiner 
opined that the chronic back strain disorder would impair 
function in bending and lifting activities to a moderate 
degree.  The diagnoses were moderately severe thoracolumbar 
scoliosis, degenerative joint and disc disease of the lumbar 
spine, and peripheral neuropathy.

During a September 2001 VA examination for other purposes the 
veteran was noted to have a history of back problems.  The 
veteran was unwilling to participate in range of motion 
studies for fear of falling and in light of his service 
connected breathing problems.  There was no evidence of 
neurological deficit or lumbosacral spasm.  The diagnosis was 
status post lumbar fracture (presumed).

In September 2002, the veteran underwent a VA examination.  
He complained of daily low back pain that was usually 4/5 on 
a scale of 1 to 10.  Any type of activity increased the pain 
to the level of 10.  He used a cane and walker.  Upon 
examination, motor strength in the lower extremities was 3/5.  
Knee and ankle reflexes were absent.  There was no evidence 
of clonus.  Right thigh and calf atrophy were noted.  The 
examiner judged that the appellant had severe back pain with 
multiple level lumbar radiculopathy.  The lumbar spine 
demonstrated very restricted forward flexion to 40 degrees.  
Hyperextension was absent and lateral flexion was to 10 
degrees.  The veteran complained of back pain.  The diagnoses 
were intervertebral disc syndrome, and discogenic lumbar 
spondylosis.  

An X-ray report from Kessler Hospital dated in March 2003 did 
not reveal any changes since the September 1999 report.

Analysis

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The appellant's chronic lumbar sprain with discogenic disease 
is rated under Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Limitation of motion that is 
moderate warrants a 20 percent rating and limitation of 
motion that is severe warrants a 40 percent rating.  The 
maximum rating under Code 5292 is 40 percent.  38 C.F.R. § 
4.71a.

The Board has carefully considered the evidence of record and 
finds that the limitation of motion of the lumbar spine 
demonstrated during a February 1996 VA examination is 
slightly more restricted than that which was demonstrated 
during a June 1997 examination.  In both instances, however, 
the limitation is considered severe.  For this reason, the 
Board finds that an effective date of January 17, 1996, is 
warranted for the assignment of a 40 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Since 40 percent is the maximum schedular rating under this 
code, a higher rating can be achieved only if the veteran's 
back disorder meets the criteria for higher rating under 
another diagnostic code relative to the lumbar spine or if 
the requirements for extra-schedular rating have been met.

There is no evidence that rating the veteran's back disorder 
by analogy under Diagnostic Codes 5289 or 5293 would result 
in a higher rating for the period from January 17, 1996, to 
September 23, 2002.  Specifically, there are no findings of 
ankylosis as required by 38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003) or pronounced neurological findings required by 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Although 
neurological findings were noted during this time period, 
they were not to such a degree prior to examination as to 
warrant an increase in compensation.  For informational 
purposes only, the Board notes that based on the findings of 
the most recent examination, the RO did award separate 
evaluations for neurological impairment.  Since the 
additional awards are not part of the current appeal, the 
Board has no jurisdiction to discuss the rating under that 
Code further.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
This record does not establish that the schedular criteria 
are inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  Specifically, 
there is no showing that the disability under consideration 
has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned 40 percent 
evaluation).  In addition, there is no showing that the 
veteran's low back disorder has necessitated frequent, or 
indeed any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  



Service connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

To establish service connection, there must be evidence of a 
current disability, and an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred in-service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 C.F.R. § 17.161(a) (2003).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 C.F.R. § 
17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VAGCPRECOP 5-97, 62 Fed. Reg. 
15,566 (1997).

The significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 C.F.R. § 
17.161 (2003).

The veteran contends that he currently has residuals of an 
in-service dental injury.  Despite his testimony, service 
medical records do not document his alleged injury.  The 
evidence does show, however, that a boxing injury resulted in 
a loose "upper tooth" but was not specific as to which 
tooth was involved.  Since the veteran was later shown to 
have some problem with tooth number 6, which was restorable, 
reasonable doubt is decided in the veteran's favor that the 
problem with this tooth was due to trauma from the boxing 
incident.  

Further, the record shows that the appellant entered active 
duty in September 1944 with no missing teeth.  After 
considering the appellant's extensive periods of active duty 
service, his separation from active duty in August 1946 and 
September 1951, and the fact that teeth diorders due to 
calculus, acute periodontal disease, third molars and 
impacted or malposed teeth may not be service connected, the 
record is in equipoise with respect to teeth numbers 18, 19 
and 20.  Accordingly, service connection for these teeth is 
granted for treatment purposes.


ORDER

An initial rating of 40 percent from January 17, 1966, to 
July 28, 1997, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

An initial rating in excess of 40 percent July 29, 1997 to 
September 25, 2003, is denied.

Service connection for teeth numbers 6, 18, 19 and 20 for the 
purpose of obtaining VA outpatient dental treatment is 
established.  To this extent, the appeal is allowed.


REMAND

Shortly after the September 2003 examination, a new general 
rating formula for evaluating diseases and injuries of the 
spine became effective on September 26, 2003.  Since the 
veteran's disability could potentially warrant a higher 
rating under the new formula, and since the most recent 
examination was not performed with the current criteria in 
mind, further development is in order.

Additionally, in a June 2004 rating decision the RO denied an 
increased evaluation for asbestosis.  In August 2004, the 
veteran submitted a notice of disagreement, however, a 
statement of the case has yet to be issued.  Accordingly, 
further development is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
lumbar strain since September 2003.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The appellant and 
his representative must be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice that the appellant should 
submit any pertinent evidence in his 
possession.  

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded an orthopedic examination to 
determine the nature and severity of his 
lumbar strain with discogenic disc 
disease.  All tests and studies deemed 
necessary to make this determination 
should be ordered.  The claims folder 
must be made available to the physician 
for review.  The physician performing the 
orthopedic examination should provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of his disorder, in accordance 
with the latest AMIE worksheet for lumbar 
strain.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

7.  The RO must issue a statement of the 
case on the issue of entitlement to an 
increased rating for asbestosis.  The 
veteran is hereby informed that the Board 
may exercise appellate jurisdiction over 
this issue if he perfects an appeal to 
same in a timely manner.  38 U.S.C.A. § 
7105 (West 2002)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



